Citation Nr: 0608245	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 26, 2002 for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

By rating action in February 2003, service connection was 
granted for PTSD, effective from the date of receipt of claim 
on June 26, 2002.  Written notice of the February 2003 rating 
action was sent to the veteran on March 12, 2003.  

Thereafter, more than one year transpired and the February 
2003 rating decision to include the effective date became 
final.  See 38 C.F.R. §  20.302.  A claim of entitlement to 
an effective date prior to June 26, 2002 was received in 
writing on April 28, 2004.  

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO), which denied the veteran's 
claim for an effective date prior to June 26, 2002 for the 
grant of service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was received by the RO on June 26, 2002.

2.  By rating decision in February 2003, service connection 
for PTSD was granted effective from the date of receipt of 
the claim on June 26, 2002.  

3.  The veteran failed to submit a timely notice of 
disagreement following receipt of notice of the February 2003 
rating decision and, thus, the June 26, 2002 effective date 
is final.  


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than June 26, 2002 for the grant of service 
connection for post-traumatic stress disorder is legally 
insufficient.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in February 2003, entitlement to service 
connection for PTSD was granted, effective from the date of 
claim on June 26, 2002.  The veteran failed to submit a 
timely notice of disagreement following receipt of the March 
12, 2003 notice of the February 2003 rating decision.  The 
request for consideration of a claim for an earlier effective 
date was received by VA on April 28, 2004 (well over one year 
after the veteran's receipt of the March 12, 2003 notice).  
As a result, the June 26, 2002 effective date for the grant 
of service connection for PTSD is final.  See 38 C.F.R. §  
20.302.  

In general, a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

In cases where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the Court held in the case of Lapier v. Brown, 5 Vet. 
App. 215 (1993), that, even assuming the presence of new and 
material evidence, the reopening of a claim of entitlement to 
an earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2005).

The Court more clearly enunciated the holding in Lapier in 
the case of Leonard v. Principi, 17 Vet. App. 447 (2004).  
The Court indicated in Leonard that when an effective date 
becomes final (as is the case here when the veteran failed to 
file a timely notice of disagreement within one year 
following receipt of the March 12, 2003 notice of the 
February 2003 rating decision), the veteran's claim to reopen 
could not establish an earlier effective date.

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In this case, the February 2003 rating 
decision established an effective date of June 26, 2002 for 
the grant of service connection for PTSD.  Moreover, the 
February 2003 rating decision and the June 26, 2002 effective 
date are final.  

The veteran, therefore, would not be entitled to an earlier 
effective date for the grant of service connection for PTSD 
even if he had presented new and material evidence.  Thus, 
his claim must be denied as being legally insufficient.

The Veterans Claims Assistance Act of 2000 (VCAA), which 
ensures that there is compliance with the notice and duty-to-
assist provisions contained in the law and regulations, is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  As the appellant's current claim is not 
final, the provisions of 38 C.F.R. § 3.159 (2005) normally 
would apply in the veteran's appeal.  

In the case of Mason v. Principi, 16 Vet. App. 129 (2002), 
however, the Court determined that where the law as mandated 
by statute and not the evidence is dispositive of a veteran's 
claim, the VCAA was not applicable.  As the veteran's claim 
is legally insufficient, the Board therefore need not 
consider the application of the VCAA in this case.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than June 26, 2002 for the grant of service 
connection for post-traumatic stress disorder is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


